DETAILED ACTION
This is the first Office Action regarding application number 17/580,984, filed on 10/31/2022, which claims foreign priority to KR 10-2021-0010674, filed on 01/26/2021.
This action is in response to the Applicant’s Response received 10/31/2022.

Election of Restricted Inventions
The Applicant’s election without traverse of Group I (claims 1-6 and 14-16) in the reply received on 10/31/2022 is acknowledged. Claims 11-13 are rejoined.

Status of Claims
Claims 1-6 and 11-16 are currently pending.
Claims 7-10 are cancelled.
Claims 13-16 are new.
Claim 11 is amended.
Claims 1-6 and 11-16 are examined below.
No claim is allowed.
No information disclosure statements have been provided in this application. The examiner requests that the applicant file an information disclosure statement if the applicant or assignee is aware of any prior art reference or other related document that is relevant to matters of patentability. Is it the applicant’s position that it is unaware of any prior art reference or other related document that is relevant to matters of patentability?

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “the light-conversion coating” and should be amended to read “the light-converting cover layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a) as being anticipated by ZHANG (US 2013/0139868 A1).
Regarding claim 1, ZHANG teaches a solar cell module comprising: 
a solar cell including a plurality of unit battery cells electrically connected to each other via internal connection electrodes (solar cell devices 100); 
an upper cover disposed on a front face of the solar cell (upper protective cover 103, para. 117 and Fig. 6); 
a light-conversion coating layer coated on an inner face of the upper cover (luminescent wavelength conversion material 101 and chromophore 102, para. 117, Fig. 6), 
wherein the light-conversion coating layer includes upconversion nano-particles for absorbing near-infrared rays and emitting light having a wavelength in a visible region (chromophores may include NaYF4 doped with Yb and Er, para. 32, and these chromophores upconvert IR wavelengths into visible region wavelengths); 
a lower cover disposed on a rear face of the solar cell (lower protective cover 103); 
a first filling material layer formed between the solar cell and the light-conversion coating layer (upper pure polymer encapsulant 105, Fig. 6); and 
a second filling material layer formed between the solar cell and the lower cover (lower encapsulant 105).

    PNG
    media_image1.png
    309
    428
    media_image1.png
    Greyscale


Regarding claim 2, ZHANG teaches the solar cell module of claim 1, wherein the light-conversion coating includes a transparent matrix layer and the upconversion nano-particles dispersed inside the transparent matrix layer (the polymer matrix is transparent).

Regarding claim 11, ZHANG teaches a front cover for a solar cell module, the front cover comprising: a substrate; a transparent matrix layer formed on one face of the substrate; and upconversion nano-particles dispersed in the transparent matrix layer (Fig. 6, para. 32).

    PNG
    media_image1.png
    309
    428
    media_image1.png
    Greyscale


Regarding claim 13, ZHANG teaches the front cover of claim 11, wherein the substrate comprises glass (protective covers can be made of glass, para. 120).

Regarding claim 14, ZHANG teaches a solar cell module comprising: a substrate; a transparent matrix layer formed on one face of the substrate; and upconversion nano-particles dispersed in the transparent matrix layer (Fig. 6, para. 32).

    PNG
    media_image1.png
    309
    428
    media_image1.png
    Greyscale


Regarding claim 16, ZHANG teaches the solar cell of claim 14, wherein the substrate comprises of glass (protective covers can be made of glass, para. 120).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2013/0139868 A1).
Regarding claim 3, ZHANG teaches the solar cell module of claim 2, wherein each of the upconversion nano particles includes NaYF4 doped with ytterbium (Yb) and erbium (Er). Although ZHANG does not disclose a specific embodiment made of the claimed material, ZHANG reports that the incorporation of Yb and Er into a NaYF4 material creates a material that is suitable for its intended purpose of upconverting IR light to visible region light, for the purposes of improving energy output, and would be obvious to skilled artisans.

Regarding claim 4, ZHANG teaches the solar cell module of claim 3, wherein the upconversion nano-particles absorb the near-infrared rays and emit visible light of a wavelength in a range of 350 to 500 nm (para. 32, the material chromophores emit light in range of 400-700nm). The claimed range overlaps the range taught by the prior art, and is prima facie obvious.

Regarding claim 5, ZHANG teaches the solar cell module of claim 2, wherein the light-conversion coating layer includes the upconversion nano-particles and a material of the transparent matrix layer in a mass ratio in a range of 1:5 to 1:20 (para. 36 discloses up to about 3%, which the examiner finds is close enough to the range/ratio claimed and is prima facie obvious; Titanium Metals).

Regarding claim 6, ZHANG teaches the solar cell module of claim 2, wherein the light-conversion coating layer has a thickness in a range of 500 µm to 3mm (extruder can control the layer thickness to be between 1 micrometer to 1 millimeter, and this range overlaps with the claimed range and is therefore prima facie obvious).


Regarding claim 12, ZHANG teaches the front cover of claim 11, wherein each of the upconversion nano- particles includes NaYF4 doped with ytterbium (Yb) and erbium (Er), wherein the upconversion nano-particles absorb the near-infrared rays and emit visible light of a wavelength in a range of 350 to 500 nm (para. 32, the material chromophores emit light in range of 400-700nm). The claimed range overlaps the range taught by the prior art, and is prima facie obvious.

Regarding claim 15, ZHANG teaches the solar cell of claim 14, wherein each of the upconversion nano-particles includes NaYF4 doped with ytterbium (Yb) and erbium (Er), wherein the upconversion nano-particles absorb the near-infrared rays and emit visible light of a wavelength in a range of 350 to 500 nm (para. 32, the material chromophores emit light in range of 400-700nm). The claimed range overlaps the range taught by the prior art, and is prima facie obvious.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721